Title: From George Washington to William Lord Stirling Alexander, 13 November 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     My Lord
                     Head Quarters 13th Novemr 1782
                  
                  I have been favd with yours of the 2d and 8th instants—Colo. Dearborns Regiment have all arrived and Colo. Reids may be hourly expected.
                  I have lately given orders for a delivery of Arms Accoutrements and Quarter Masters stores for the New York state troops, I must request your Lordship to direct that they be only applied to the three years Men and not to the levies for the Campaign.  I am with great Regard Yr Lordships Most obt Sert.
                  
               